Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 5-13 is/are rejected under 35 U.S.C § 103 as being unpatentable over HAYASHI (US-20020015297-A1), hereinafter referred to as HAYASHI.
Regarding Claim 1, HAYASHI teaches an apparatus (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.) comprising:
a back panel to absorb energy (see the housing 6 panel opposite the transparent acrylic sheet 6, fan with air 18, transparent liquid 8, and reflector 10, Figure(s) 5 and Paragraph(s) 0142);
an energy emitter to supply energy onto a build material layer (cathode tubes 2 and 4, Figure(s) 5),
the energy emitter including,
an energy emitting element (see the cathode in the cathode ray tubes 2 and 4, Figure(s) 5);
an outer tube encasing the energy emitting element (see the tube of the cathode ray tubes 2 and 4, Figure(s) 5); and
a transparent panel (transparent acrylic sheet 6 and silicone oil 8, Figure(s) 5 and Paragraph(s) 0139),
wherein energy from the energy emitting element is to be emitted through the transparent panel (Figure(s) 2/5) and onto the build material layer (The examiner considers the limitation “onto the build material layer” to be immaterial to patentability. See MPEP 2115.) 
However, HAYASHI does not teach the following limitations in the same embodiment:
a reflective element provided on a portion of the outer tube facing the back panel to direct energy from the energy emitting element away from the back (see where the UV Lamp 300 has a reflective film 308, Figure(s) 45)
wherein the outer tube includes a circular cross sectional shape and wherein the reflective element is provided on a portion of the outer tube that spans between greater than about 180 ᵒ and less than about 360 ᵒ relative to a horizontal axis of the reflective element (see where the reflective film 308 is between 180 ᵒ and 360 ᵒ relative to a horizontal axis of the reflective film 308, Figure(s) 45)
a center of the reflective element facing the back panel (Figure(s) 45); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the cathode ray tube configuration with the reflector (Figure(s) 5) with the UV lamp/reflective film configuration, because this can ensure a uniform light diffusion with ease (Paragraph(s) 0027). Further, HAYASHI teaches that the combination of a reflective film and a reflector surface with the housing is performed to increase the luminance of the backlight unit (Paragraph(s) 0166).
Regarding Claim 2, HAYASHI teaches the apparatus,
wherein the back panel includes an energy absorbing element to absorb energy having a first range of wavelengths (see where the fan cools the transparent liquid 8, Paragraph(s) 0142;The examiner considers that the energy absorbing element 130 may be as broad as any element that dissipates heat, Paragraph(s) 0021 of the instant specification) and to emit energy having a second range of wavelengths (see where the reflector 10 reflects light, Figure(s) 8)
Regarding Claim 3, HAYASHI teaches the apparatus,
wherein the back panel comprises a thickness that is to maintain a uniform level of energy dispersion across the back panel (see where the housing 6 has a thickness, Figure(s) 5). 
Regarding Claim 5, HAYASHI teaches the apparatus,
further comprising:
a plurality of additional energy emitting elements (Figure(s) 5),
each of the plurality of additional energy emitting elements including a respective outer tube surrounding the energy emitting element (Figure(s) 5),
wherein a reflective element is provided on each of the respective outer tubes (The examiner considers that the combination of the reflective film to the cathode ray tubes 2/4 was previously applied to Claim 1.)
Regarding Claim 6, HAYASHI teaches the apparatus,
further comprising:
side panels having reflective surfaces to reflect energy emitted from the energy emitting element toward the transparent panel (see the side panels of housing 6 that is coated with reflector 10, Figure(s) 5). 
Regarding Claim 7, HAYASHI teaches the apparatus,
wherein the transparent panel includes an anti-reflective coating to reduce reflection by the transparent panel of energy directed toward the transparent panel from a direction opposite the energy emitter(see where the acrylic sheet has silicone oil 8 that reduces reflectivity such that energy loss to the reflector 10 can be minimized, Paragraph(s) 0140). 
Regarding Claim 8, HAYASHI teaches an apparatus (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.) comprising:
a chassis (see the entire housing 6 and fan 18, Figure(s) 2/5);
a back panel having an energy absorbing element to absorb energy (see the housing 6 panel opposite the transparent acrylic sheet 6, fan with air 18, transparent liquid 8, and reflector 10, Figure(s) 5 and Paragraph(s) 0142)
a transparent panel positioned in spaced relation to the back panel (see where the transparent acrylic sheet 6 and silicone oil 8 are spaced from the housing 6 panel opposite the transparent acrylic sheet 6, Figure(s) 5);
a pair of side panels positioned between the back panel and the transparent panel (see the sides of the housing 6 between the transparent acrylic sheet 6 and the housing panel 6 opposite the transparent acrylic sheet 6, Figure(s) 5),
wherein the back panel,
the transparent panel (transparent acrylic sheet 6 and silicone oil 8, Figure(s) 5 and Paragraph(s) 0139), and
the pair of side panels form a channel in the chassis (see the channel formed between the optical waveguide 1 and the fan 18 , Figure(s) 2);
an energy emitter positioned in the channel (see the cathode ray tube 2 or 4, Figure(s) 5; The examiner considers that the cathode ray tubes 2 or 4 were modified with the reflective film in Claim 1 as previously rejected),
the energy emitter having an outer tube (Figure(s) 5); and
However, HAYASHI does not teach the following limitations in the same embodiment:
a reflective element provided on a portion of the outer tube facing the back panel to direct energy from the energy emitting element away from the back (see where the UV Lamp 300 has a reflective film 308, Figure(s) 45)
wherein the outer tube includes a circular cross sectional shape and wherein the reflective element is provided on a portion of the outer tube that spans between greater than about 180 ᵒ and less than about 360 ᵒ relative to a horizontal axis of the reflective element (see where the reflective film 308 is between 180 ᵒ and 360 ᵒ relative to a horizontal axis of the reflective film 308, Figure(s) 45)
a center of the reflective element facing the back panel (Figure(s) 45); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the cathode ray tube configuration with the reflector (Figure(s) 5) with the UV lamp/reflective film configuration, because this can ensure a uniform light diffusion with ease (Paragraph(s) 0027). Further, HAYASHI teaches that the combination of a reflective film and a reflector surface with the housing is performed to increase the luminance of the backlight unit (Paragraph(s) 0166).
Regarding Claim 9, HAYASHI teaches the apparatus,
wherein the chassis comprises a plenum and wherein air is to flow between the plenum and the channel (see Figure(s) 2)
Regarding Claim 10, HAYASHI teaches the apparatus,
further comprising:
a plurality of additional energy emitters positioned in the channel (Figure(s) 2/5),
each of the plurality of additional energy emitters including a respective reflective element that is provided on the additional energy emitter to block energy emitted from the energy emitter from being directed toward the back panel and to direct the energy toward the transparent panel (The examiner considers that the combination of the reflective film to the cathode ray tubes 2/4 was previously applied to Claim 8.)
Regarding Claim 11, HAYASHI teaches the apparatus,
wherein each of the reflective elements spans between greater than about 180 ᵒ and less than about 360 ᵒ relative to a horizontal axis of an additional energy emitter (Figure(s) 45), and
wherein centers of the reflective elements face the back panel (Figure(s) 45).
Regarding Claim 12, HAYASHI
wherein the transparent panel is transparent and includes an anti-reflective coating to reduce reflection of energy by the transparent pane (see where the acrylic sheet has silicone oil 8 that reduces reflectivity such that energy loss to the reflector 10 can be minimized, Paragraph(s) 0140). 
Regarding Claim 13, HAYASHI teaches the apparatus,
further comprising:
a filter that is to filter energy having a wavelength (see where the phosphor coating on the cathode tube absorbs 25% of reflected light, Paragraph(s) 0012) that a build material particle absorbs (The examiner considers the limitation “that a build material particle absorbs” to be immaterial to patentability. See MPEP 2115.).
Claim(s) 14-15 is/are rejected under 35 U.S.C § 103 as being unpatentable over  HAYASHI in view of STRUEWE (US-9529263-B2), hereinafter referred to as STRUEWE.
Regarding Claim 14, HAYASHI teaches a UV-light irradiation system comprising:
the chassis housing:
a back panel to absorb energy (see the housing 6 panel opposite the transparent acrylic sheet 6, fan with air 18, transparent liquid 8, and reflector 10, Figure(s) 5 and Paragraph(s) 0142);
a plurality of energy emitters element (Figure(s) 2/5),
reflective side panels (see the side panels of housing 6 that is coated with reflector 10, Figure(s) 5); and
a transparent panel (see where the acrylic sheet has silicone oil 8 that reduces reflectivity such that energy loss to the reflector 10 can be minimized, Paragraph(s) 0140);
each of the plurality of energy emitters including:
an outer tube (see the cathode ray tubes 2/4, Figure(s) 2/5)
However, HAYASHI does not teach the following limitations in the same embodiment:
a reflective element provided on a portion of the outer tube facing the back panel to direct energy from the energy emitting element away from the back panel(see where the UV Lamp 300 has a reflective film 308, Figure(s) 45)
wherein the outer tube includes a circular cross sectional shape and wherein the reflective element is provided on a portion of the outer tube that spans between greater than about 180 ᵒ and less than about 360 ᵒ relative to a horizontal axis of the reflective element (see where the reflective film 308 is between 180 ᵒ and 360 ᵒ relative to a horizontal axis of the reflective film 308, Figure(s) 45)
a center of the reflective element facing the back panel (Figure(s) 45); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the cathode ray tube configuration with the reflector (Figure(s) 5) with the UV lamp/reflective film configuration, because this can ensure a uniform light diffusion with ease (Paragraph(s) 0027). Further, HAYASHI teaches that the combination of a reflective film and a reflector surface with the housing is performed to increase the luminance of the backlight unit (Paragraph(s) 0166).
While, HAYASHI does not teach the following limitations, HAYASHI does teach that cathode ray tubes are a source of UV-radiation that is a form of actinic radiation (Paragraph(s) : 
a platform to support a build material layer;
a movable carriage to move across the platform; and
a chassis supported by the movable carriage.
STRUEWE teaches the benefit of actinic radiation as applied to additive manufacturing, particularly UV radiation (Column 10 Line(s) 18-36):
a platform to support a build material layer (25, Figure(s) 5)
a movable carriage to move across the platform (see the carriage assembly 36 supports the lamp housing 14 and  moves the lamp housing 14 to and from at least two locations, Column 12 Line(s) 12-20); and
a chassis supported by the movable carriage (see where lamp housing 14 is supported by 36, Column 12 Line(s) 12-20).
HAYASHI and STRUEWE are analogous in the field of UV-light sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify STRUEWE'(s) plurality of light tubes with HAYASHI'(s) cathode light tubes and reflector film, because this is a well-known configuration in the art of UV-light sources (HAYASHI, Paragraph(s) 0166). 
Further, it appears that the use of HAYASHI’(s) cooling configuration (i.e. the fan 18) is capable of being used in STRUEWE’(s) additive manufacturing machine for the same use of cooling the light tubes and that HAYASHI’(s) teaching of absorbance and reflective layers are well known to control UV-radiation for cooling purposes.
Regarding Claim 15, HAYASHI and STRUEWE teaches the 3D fabrication system,
wherein the transparent panel includes an anti-reflective coating to reduce reflection of energy by the transparent pane (see where the acrylic sheet has silicone oil 8 that reduces reflectivity such that energy loss to the reflector 10 can be minimized, Paragraph(s) 0140). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MODREK (US-5164128-A) teaches a filter to absorb energy that a build material partical absorbs.
HOEGLER (US-5168193-A) teaches a coating of boron-nitride. 
BISGES (US-6621087-B1) teaches reflective elements, a cross sectional tube, and an energy emitter.
TANINO (US-20090103905-A1) teaches a tungsten filament light tube. 
INOUE (US-20100315803-A1) teaches a plurality of reflective elements.
WALKER (US-5323269-A1) teaches the anti-reflective coating and transparent panel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743